DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one radar mounted on a RF coil must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In particular, FIG. 2 illustrates the antennas 306 as integrated into the main magnet assembly 306, but clearly not mounted on RF coil 202. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-15, and 20-29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, Claims 1 along with 15 and 20 (mutatis mutandis), recite a filtering operation; however, the instant specification fails to provide adequate description to enable one of ordinary skill in the part to reduce the filtering operation to practice. More specifically, ¶ [0114] of the instant specification describes a filtering operation, but fails to describe the metes and bounds of the filtering operation, e.g. what filtering method is employed and how it is  implemented. Thus, the abovementioned claims fails to meet the written description requirement laid out 35 U.S.C. 112(a).
The dependent claims of the abovementioned claims are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 7-10, 13, 15, 20-24, 27, and 29  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilger et al. (“ultraMEDIS – Ultra-Wideband Sensing in Medicine,” (March 2013), Ultra-Wideband Radio Technologies for Communications, Localization and Sensor Applications, ISBN: 979-953-307-275-2; hereinafter "Hilger").

With regards to Claim 1, Hilger discloses a method for motion detection implemented on a computing device having at least one processor and at least one storage device (FIG 34 of Hilger clearly illustrates a computer system coupled to a MiMo UWB device), the method comprising: 
obtaining detection data of a subject located in a field of view (FOV) of a medical device (obtaining UWB signals of cardiac and respiration motion; see Hilger FIG. 42), the detection data being collected by at least one radar mounted outside the FOV of the medical device (FIG. 38b of Hilger clearly illustrates the MRI coil inside of the antenna arrangement and, thus, outside of the FOV; multi-channel arrangement compensates for line of sight through MRI coil; see Hilger § 4.4.3); and
simultaneously determining posture data relating to a posture motion of the subject and physiological motion data relating to a physiological motion of the subject based on the detection data (obtaining UWB signals of cardiac {physiological}  and respiration motion {posture, i.e. gross motor} are determined simultaneously; see Hilger FIG. 42a); and
generating, based on the posture data and the physiological motion data, a control signal for controlling the medical device to scan the subject (FIG 42a of Hilger clearly illustrates the “Selected UWB Trigger,” i.e. control signal), wherein the posture data and the physiological motion data are determined by: 
performing a filtering operation on the detection data to determine filtered detection data, a portion filtered out from the detection data including the posture data (bandpass filtering of cardiac and respiratory motion in frequency domain; see Hilger § 4.3.3);
transforming the filtered detection data from the time domain to the frequency domain (bandpass filtering of cardiac and respiratory motion in frequency domain via FFT; see Hilger § 4.3.3 & pg. 4, lines 3-4);
extracting, from the filtered detection data in the frequency domain, cardiac motion data and respiratory motion data in the frequency domain based on a frequency range of a respiratory motion and a frequency range of a cardiac motion (bandpass filtering of cardiac and respiratory motion in frequency domain; see Hilger § 4.3.3; heart motion falls in a frequency range of 0.5 Hz to 7 Hz & respiration falls in the range of 0.05 Hz to 0.5 Hz); and 
determining cardiac motion data and respiratory motion data in the time domain by transforming the cardiac motion data and respiratory motion data in the frequency domain (FIG. 42a of Hilger clearly illustrates the filtered cardiac and respiratory signals in the time-domain).
  
With regards to Claim 7, Hilger discloses wherein the control signal involves a gating technique (UWB triggered cardiac MRI; see Hilger § 4.7).  

With regards to Claim 8, Hilger discloses further comprising:
causing the medical device to perform, according to the control signal, a scan on the subject (UWB triggered cardiac MRI; see Hilger § 4.7);
generating an image of the subject based on the scan, wherein a motion compensation technique is applied based on the posture data and the physiological motion data during the reconstruction of the image (FIG. 42b illustrates “Image reconstruction by UWB trigger events applied”& caption details motion compensation examples).

With regards to Claim 9, Hilger discloses further comprising: 
determining a region of interest (ROI) of the subject (blind source decomposition (BSS) based on a selected ROI; see Hilger § 4.3.3 & FIG. 32a which clearly illustrates the ROI);
extracting, from the detection data of the subject, a detection data sub-set of the ROI of the subject (by removing the mean values from virtual channels of BSS decomposition, the motion pattern is dominated by respiratory and cardiac motion, i.e. extracting a detection subset of respiratory and cardiac motion signals; see Hilger § 4.3.3; FIG 32c illustrates the ROI subset and the plurality of radar channels); and 
determining posture data and the physiological motion data of the subject based on the detection data sub-set of the ROI of the subject (BSS decomposition is only performed on the selected channels within the ROI; see Hilger § 4.3.3).  

With regards to Claim 10, Hilger discloses wherein the at least one radar includes a plurality of radars (FIG. 34a of Hilger shows a radar antenna array, i.e. plurality of radars), and the obtaining detection data of a subject located in an FOV of a medical device comprises:
for each of the plurality of radars, obtaining a detection data sub-set from the radar, wherein the detection data sub-set is acquired by the radar by monitoring, at least part of the subject in an FOV of the radar (by removing the mean values from virtual channels of BSS decomposition, the motion pattern is dominated by respiratory and cardiac motion, i.e. filtering the subset of respiratory and cardiac motion signals; see Hilger § 4.3.3; FIG 32c illustrates the ROI subset and the plurality of radar channels); and
obtaining the detection data of the subject by merging, based on the FOV of the each radar, the detection data sub-sets of the plurality of radars (choosing good channels in a pool of available channels, i.e. from plurality of radar elements; see HiIger § 4.4.3).  

With regards to Claim 13, Hilger discloses wherein the medical device is a magnetic resonance imaging (MRI) device (see Hilger FIG. 38b).  

With regards to Claim 15, Hilger discloses a system for motion detection, comprising:
at least one storage device storing a set of instructions (FIG 34 of Hilger clearly illustrates a computer system coupled to a MiMo UWB device; one of ordinary skill in the art would understand that arrangement to having a processor, memory and storage device having instructions to control said MiMo UWB device); and 
at least one processor in communication with the at least one storage device (see preceding citation), when executing the stored set of instructions, the at least one processor causes the system to perform operations including: 
obtaining detection data of a subject located in a field of view (FOV) of a medical device (obtaining UWB signals of cardiac and respiration motion; see Hilger FIG. 42), the detection data being collected by at least one radar mounted outside the FOV of the medical device (FIG. 38b of Hilger clearly illustrates the MRI coil inside of the antenna arrangement and, thus, outside of the FOV; multi-channel arrangement compensates for line of sight through MRI coil; see Hilger § 4.4.3); and 
simultaneously determining posture data relating to a posture motion of the subject and physiological motion data relating to a physiological motion of the subject based on the detection data (obtaining UWB signals of cardiac {physiological}  and respiration motion {posture, i.e. gross motor} are determined simultaneously; see Hilger FIG. 42a); and
generating, based on the posture data and the physiological motion data, a control signal for controlling the medical device to scan the subject (FIG 42a of Hilger clearly illustrates the “Selected UWB Trigger,” i.e. control signal), wherein the posture data and the physiological motion data are determined by:
performing a filtering operation on the detection data to determine filtered detection data, a portion filtered out from the detection data including the posture data (bandpass filtering of cardiac and respiratory motion in frequency domain; see Hilger § 4.3.3); 
transforming the filtered detection data from the time domain to the frequency domain (bandpass filtering of cardiac and respiratory motion in frequency domain via FFT; see Hilger § 4.3.3 & pg. 4, lines 3-4); 
extracting, from the filtered detection data in the frequency domain, cardiac motion data and respiratory motion data in the frequency domain based on a frequency range of a respiratory motion and a frequency range of a cardiac motion (bandpass filtering of cardiac and respiratory motion in frequency domain; see Hilger § 4.3.3; heart motion falls in a frequency range of 0.5 Hz to 7 Hz & respiration falls in the range of 0.05 Hz to 0.5 Hz); and
determining cardiac motion data and respiratory motion data in the time domain by transforming the cardiac motion data and respiratory motion data in the frequency domain (FIG. 42a of Hilger clearly illustrates the filtered cardiac and respiratory signals in the time-domain).  

16-19. (Cancelled)  
  
With regards to Claim 20, Hilger discloses a non-transitory computer readable medium, comprising at least one set of instructions, wherein when executed by at least one processor of a computing device (FIG 34 of Hilger clearly illustrates a computer system coupled to a MiMo UWB device; one of ordinary skill in the art would understand that arrangement to having a processor, memory and storage device having instructions to control said MiMo UWB device), the at least one set of instructions cause the at least one processor to effectuate a method comprising: 
obtaining detection data of a subject located in a field of view (FOV) of a medical device (obtaining UWB signals of cardiac and respiration motion; see Hilger FIG. 42), the detection data being collected by at least one radar mounted outside the FOV of the medical device (FIG. 38b of Hilger clearly illustrates the MRI coil inside of the antenna arrangement and, thus, outside of the FOV; multi-channel arrangement compensates for line of sight through MRI coil; see Hilger § 4.4.3); and 
simultaneously determining posture data relating to a posture motion of the subject and physiological motion data relating to a physiological motion of the subject based on the detection data (obtaining UWB signals of cardiac {physiological}  and respiration motion {posture, i.e. gross motor} are determined simultaneously; see Hilger FIG. 42a); and
generating, based on the posture data and the physiological motion data, a control signal for controlling the medical device to scan the subject (FIG 42a of Hilger clearly illustrates the “Selected UWB Trigger,” i.e. control signal), wherein the posture data and the physiological motion data are determined by:
performing a filtering operation on the detection data to determine filtered detection data, a portion filtered out from the detection data including the posture data (bandpass filtering of cardiac and respiratory motion in frequency domain; see Hilger § 4.3.3); 
transforming the filtered detection data from the time domain to the frequency domain (bandpass filtering of cardiac and respiratory motion in frequency domain via FFT; see Hilger § 4.3.3 & pg. 4, lines 3-4); 
extracting, from the filtered detection data in the frequency domain, cardiac motion data and respiratory motion data in the frequency domain based on a frequency range of a respiratory motion and a frequency range of a cardiac motion (bandpass filtering of cardiac and respiratory motion in frequency domain; see Hilger § 4.3.3; heart motion falls in a frequency range of 0.5 Hz to 7 Hz & respiration falls in the range of 0.05 Hz to 0.5 Hz); and
determining cardiac motion data and respiratory motion data in the time domain by transforming the cardiac motion data and respiratory motion data in the frequency domain (FIG. 42a of Hilger clearly illustrates the filtered cardiac and respiratory signals in the time-domain).  

With regards to Claim 21, Hilger discloses wherein the control signal involves a gating technique (UWB triggered cardiac MRI; see Hilger § 4.7).  

With regards to Claim 22, Hilger discloses the operations further comprising: 
causing the medical device to perform, according to the control signal, a scan on the subject (UWB triggered cardiac MRI; see Hilger § 4.7);
generating an image of the subject based on the scan, wherein a motion compensation technique is applied based on the posture data and the physiological motion data during the reconstruction of the image (FIG. 42b illustrates “Image reconstruction by UWB trigger events applied” ”& caption details motion compensation examples).  

With regards to Claim 23, Hilger discloses the operations further comprising: 
determining a region of interest (ROI) of the subject (blind source decomposition (BSS) based on a selected ROI; see Hilger § 4.3.3 & FIG. 32a which clearly illustrates the ROI);
extracting, from the detection data of the subject, a detection data sub-set of the ROI of the subject (by removing the mean values from virtual channels of BSS decomposition, the motion pattern is dominated by respiratory and cardiac motion, i.e. filtering the subset of respiratory and cardiac motion signals; see Hilger § 4.3.3); and 
determining the posture data and the physiological motion data of the subject based on the detection data sub-set of the ROI of the subject (BSS decomposition is only performed on the selected channels within the ROI; see Hilger § 4.3.3).  

With regards to Claim 24, Hilger discloses wherein the at least one radar includes a plurality of radars (FIG. 34a of Hilger shows a radar antenna array, i.e. plurality of radars), and the obtaining detection data of a subject located in an FOV of a medical device comprises:
for each of the plurality of radars, obtaining a detection data sub-set from the radar, wherein the detection data sub-set is acquired by the radar by monitoring, at least part of the subject in an FOV of the radar (by removing the mean values from virtual channels of BSS decomposition, the motion pattern is dominated by respiratory and cardiac motion, i.e. filtering the subset of respiratory and cardiac motion signals; see Hilger § 4.3.3; FIG 32c illustrates the ROI subset and the plurality of radar channels); and 
obtaining the detection data of the subject by merging, based on the FOV of the each radar, the detection data sub-sets of the plurality of radars (choosing good channels in a pool of available channels, i.e. from plurality of radar elements; see HiIger § 4.4.3). 
 
With regards to Claim 27, Hilger discloses wherein the medical device is a magnetic resonance imaging (MRI) device (see Hilger FIG. 38b).  

With regards to Claim 29, Hilger discloses wherein the control signal involves a gating technique (UWB triggered cardiac MRI; see Hilger § 4.7).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Higer in further view of previously cited van Dorp (US PGPUB 20160135694; hereinafter "van Dorp").
	
With regards to Claims 11-12 & 25-26 (mutatis mutandis), while Hilger teaches of all of the limitations of intervening Claims 1 and 15, respectively, it appears that Hilger may be silent to wherein the at least one radar includes a frequency modulated continuous wave (FMCW) radar & wherein an emission frequency of the FMCW radar is greater than 60 GHz. However, van Dorp teaches of a medical radar system to measure vital signs such as heart rate (see van Dorp Abstract). In particular, van Dorp teaches wherein an emission frequency of the FMCW radar is greater than 60 GHz (exemplary FMCW signals are in the “2.4 GHz, 24 GHz, 60 GHz and 76 GHz ranges,” see van Dorp ¶ [0045]). 
Hilger and van Dorp are both considered to be analogous to the claimed invention because they are in the same field of FMCW radar for vital sign monitoring. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified FMCW to incorporate the teachings of van Dorp to provide an FMCW radar signal greater than 60 GHz. Doing so would aid in estimating chest surface motions (see van Dorp ¶ [0006]) while would ultimately aid in respiratory motion sensing.

Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Higer in further view of previously cited Wirtz et al. (EP 3550327 A1; hereinafter “Wirtz”)
With regards to Claims 14 and 28 (mutatis mutandis), while Hilger teaches of all of the limitations of intervening claims 13 and 27, respectively, it appears that Hilger may be silent to wherein the at least one radar is mounted on a radiofrequency (RF) coil of the MRI device. However, Wirtz teaches of wherein the at least one radar is mounted on a radiofrequency (RF) coil of the MRI device (the radar system can be integrated into the RF coil of the MR system 102; see Wirtz ¶ [0086] & FIG. 1; under a broadest reasonable interpretation integrated encompasses mounted on).
Hilger and Wirtz are both considered to be analogous to the claimed invention because they are in the same field of radar based vital sign monitoring. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hilger to incorporate the teachings of Wirtz to provide a radar mounted onto the RF coil. Doing so would amount to combining prior art elements according to known methods (Wirtz already teaches of integration into RF coil) to yield predictable results (Wirtz already teaches that said integration allows for successful vital sign monitoring; see Wirtz ¶ [0076]). Furthermore, such integration is cheaper and more reliable than dedicated sensors (see Wirtz ¶ [0076]-[0077]).

Response to Amendment
The objections to claims 3-4, 5, 10, and 17-19 have been withdrawn in light of the recent amendments.
The rejection under 35 U.S.C. 101 has been withdrawn in light of the recent amendments.
The rejection under 35 U.S.C. 112b has been withdrawn in light of the recent amendments.
The rejection under 35 U.S.C. 112d has been withdrawn in light of the recent amendments.
The Office recognizes amendments to Claims 1, 7-11, 14-15, and 20; cancellation of claims 2-6 and 16-19 without prejudice; and newly added claims 21-29.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7-15, and 20-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, Hilger clearly illustrates that the radar antennas are outside the FOV of the RF antenna disposed on the patient as discussed above. Furthermore, the reconstructed MR images of Hilger FIGS. 39, 40, and 42 do not show the radar elements because they are outside of FOV. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH S JASANI/Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793